Case: 12-1409    Document: 53    Page: 1   Filed: 08/02/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                    NISSIM CORP.,
                       Appellant,

                            v.
      Teresa Stanek Rea, ACTING DIRECTOR,
    UNITED STATES PATENT AND TRADEMARK
                     OFFICE,
                     Appellee,

                           AND

      TIME WARNER, INC., WARNER BROS.
  ENTERTAINMENT, INC., WARNER HOME VIDEO,
     AND NEW LINE HOME ENTERTAINMENT,
                   Appellees.

                __________________________

                        2012-1409

                __________________________

     Appeal from the United States Patent and Trademark
 Office, Board of Patent Appeals and Interferences in
 Reexamination No. 95/000,312.
               __________________________

                      ON MOTION
                __________________________
Case: 12-1409     Document: 53   Page: 2   Filed: 08/02/2013




 NISSIM CORP. v. REA                                       2


 Before RADER, Chief Judge BRYSON, and WALLACH, Circuit
                         Judges.

 BRYSON, Circuit Judge.

                          ORDER

     The parties jointly move to remand this appeal to the
 Board of Patent Appeals and Interferences (“Board”) due
 to settlement.

     The parties state that they have settled the case and
 move to remand so that the Board can consider a petition
 to terminate the underlying reexamination. We grant the
 motion. In doing so, however, we take no position as to
 whether the Board should grant the petition.
   Upon consideration thereof,
   It is ordered that:
   The motion to remand is granted.


                                   FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk


 ISSUED AS A MANDATE: August 2, 2013

 s25